Citation Nr: 1527073	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-45 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral eye disorder. 

3.  Evaluation of hypertension, rated as noncompensable.

4.  Evaluation of right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery, rated as noncompensable.

5.  Evaluation of right little finger degenerative joint disease, rated as noncompensable.

6.  Evaluation of right foot plantar fasciitis, rated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Following a November 2011 Supplemental Statement of the Case, the Veteran submitted an additional VA Form 9, Appeal to the Board, limiting his appeal to those matters listed on the title page.  

In November 2013, the Veteran submitted a statement indicating that he sought an increased rating for his service-connected anxiety disorder.  This matter is referred to the RO for development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have PTSD.

2.  The Veteran has a history of diastolic blood pressure over 100 and is required to take medication to control his hypertension.

3.  The Veteran has pain with motion of the right ring finger, but there is no evidence of amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.

4.  The Veteran has pain with motion of the right little finger, but there is no evidence of amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.

5.  The Veteran's right foot plantar fasciitis is manifested by a moderate injury; a moderately severe injury is not shown.  


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for a 10 percent rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for a compensable rating for right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2014).

4.  The criteria for a compensable rating for right ring finger degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2014). 

5.  The criteria for an initial, 10 percent rating for right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2009 pre- rating letter sent to the Veteran as part of the Benefits Delivery at Discharge Program, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370   (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the January 2009 letter.

With respect to the claims for increased initial rating, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records, VA treatment records and all identified and available private treatment records.  

The Veteran was also afforded various examinations as to the disabilities subject to the claims for increased rating on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran was also afforded VA examinations to determine the nature and etiology of the claimed psychiatric disorder, claimed as PTSD.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection for PTSD

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes psychoses. See 38 C.F.R. § 3.309(a).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014). See 80 Fed. Reg. 14308 (March 19, 2015). In the instant case, the appeal was certified to the Board in 2012 and thus the amended 38 C.F.R. § 4.125 does not apply.

The Veteran's service treatment records contain no complaint, finding, or diagnosis with respect to the claimed PTSD. He was afforded a mental health examination in February 2009, prior to his discharge from service.  On examination, the Veteran reported that he had difficulty sleeping since his return from Iraq.  He indicated that he was awakened by any slight sound, but he denied nightmares or disturbing dreams.  He also noted that he had a little anxiety, which he did not know if it was from Iraq or from getting out of the Army.  He reported feeling restless and somewhat nervous about life after his Army career end.  The Veteran also reported being a little more irritable since returning from his second tour.  In addition, he noted that he had trouble with his memory for the past few years.  

The Veteran discussed two stressful incidents in service, the first of which involved a lieutenant who had her leg blown off.  He stated that he was not there when it happened, but was present for the decision to send the unit to the location where it occurred.  He also reported that he had to show a command sergeant major a photo of the truck where his son was killed.  

The examiner conducted psychological testing and noted that his PCL-M test score did not meet the suggestive cut-off for PTSD. After mental status examination, the examiner diagnosed anxiety disorder, not otherwise specified.  

A March 2010 VA PTSD screen was negative.  

On VA examination in February 2011, the Veteran reported that he served a number of tours overseas, including the First Gulf War and two tours in Iraq.  He noted that he decided it was time to get out of service after his second tour and 20 years in service.  The Veteran reported that he had difficulty sleeping because he was hypervigilant and easily startled.   He was not receiving any mental health treatment.  He indicated that he had become more emotionally reactive and irritable over the past year and thought he could possibly benefit from counseling.

The examiner noted on mental status examination that while the Veteran displayed significant symptoms of increased arousal and mild avoidance of stimuli associated with trauma, he was not describing and significant re-enactment or re-experiencing of traumatic events.  Therefore, in the examiner's opinion, he did not meet the criteria for a diagnosis of PTSD.  Instead, a diagnosis of generalized anxiety disorder was assigned.  

An undated VA treatment record submitted by the Veteran and noted to be printed on July 11, 2012, reflects that a PTSD screen was positive.

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

In this case, the VA examiners specifically determined that the Veteran did not meet the criteria for a diagnosis of PTSD, and rather that a diagnosis of anxiety disorder was appropriate.  There is no indication of a diagnosis of PTSD in accordance with the DSM-IV.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

While the Board acknowledges the positive PTSD screen, this screen was not accompanied by a formal diagnosis of the disorder and there is no other indication in the record that PTSD has been diagnoses in accordance with the DSM-IV.  As such, the Board finds this positive PTSD screen report of little probative value and clearly outweighed by the VA examinations of record, which concluded that after interview of the Veteran, review of the record, testing, and mental status examination that a diagnosis of PTSD was not warranted.  

As to the issue of whether service connection is warranted for an acquired psychiatric disorder other than PTSD, the record clearly establishes that the Veteran had been diagnosed with anxiety disorder and that the Veteran is already service-connected for this disability.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for PTSD. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disabilities have not significantly changed and uniform evaluations are warranted.    

A.  Hypertension

The Veteran's service-connected hypertension is rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Diagnostic Code 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating for diastolic pressure predominantly 120 or more, while 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

The Veteran's service treatment records include an August 2008 report noting blood pressure of 140/65.  In November 2008, blood pressure was 143/81 in the right arm and 152/87 in the left arm.  

On VA examination in February 2009, the Veteran noted that he had been diagnosed with hypertension in 2004 and that the disability was stable with medication.  

Blood pressure readings on examination were 111/69, 121/76, and 102/73.  The examiner diagnosed hypertension and noted that the disability caused no significant effects on usual occupation or usual daily activities.

An October 2009 report from Palmetto Primary Care Physicians notes blood pressure of 152/112.  It was noted that the Veteran had recently changed medication to Tekturna and his hypertension was now uncontrolled.  

In a subsequent January 2010 report, it was indicated that the Veteran was on Lisinopril.  His blood pressure was 134/89 and another reading of 131/86.  

On VA treatment in March 2010, blood pressure was 136/93.

A September 2010 VA treatment report reflects blood pressure of 136/88.   

On VA examination in February 2011, the Veteran reported that he had been on medication for treatment of his hypertension since his diagnosis in 2005.  He reportedly checked his blood pressure at home, which averaged 146/90.  On examination, blood pressure was 108/82.  

A January 2012 report notes blood pressure of 141/93 and 142/93.    

In this case, service and post-service treatment records, as well as VA examination reports, indicate that the Veteran is prescribed medication to control his hypertension.  

The Board acknowledges that the majority of recent service and post-service treatment records do not reflect diastolic pressure of greater than 100.  However review of post-service treatment record reflect that hypertension was noted to be not well-controlled on medication, with blood pressure of 152/112 noted in October 2009, shortly after discharge from service.  Giving the benefit of the doubt to the Veteran, the criteria for a 10 percent rating for hypertension are met based on a history of diastolic blood pressure of 100 or more and the need for continuous medication.

However, there is no documentation that diastolic blood pressure was ever predominantly 110 or more or that systolic blood pressure was ever predominantly 200 or more during the period pertinent to this appeal.  Review of the Veteran's treatment records and examination reports document blood pressure readings that were consistently well below these thresholds.  .

The Veteran does not specifically allege that his blood pressure exceeded these thresholds, and to the extent that he makes such a claim it is contradicted by the objective evidence of lower blood pressure readings shown at his VA examinations and in his VA or private treatment records.  

Accordingly, the Board finds that an initial 10 percent rating, but no higher, for hypertension is warranted.  



A. Right Ring and Little Fingers

The Veteran's right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery and right little finger degenerative joint disease have been assigned noncompensable evaluations pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230.  This Diagnostic Code provides for a noncompensable evaluation for any limitation of motion of the ring or little finger.

In order to receive a compensable rating for a disability of the ring or little finger alone there must be amputation.  Under Diagnostic Code 5155, a 10 percent rating applies for amputation of the ring finger at the proximal interphalangeal joint or proximal thereto and a 20 percent rating applies with metacarpal resection (more than one half the bone lost).  These ratings apply regardless of whether the disability affects the dominant or the non-dominant hand.  Under Diagnostic Code 5156, a 10 percent rating is warranted for amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is warranted for metacarpal resection (more than one-half of bone lost. See 38 C.F.R. § 4.71a, Diagnostic Codes 5155-5156.  

On VA examination in March 2009, the Veteran reported that he initially experienced injury to the right hand in 2004, when his hand was crushed by a weapon.  He underwent surgical treatment in December 2008.  The Veteran reported that he is right-handed.  He endorsed an overall decrease in hand strength and dexterity.  He also endorsed numbness and tingling of the right little and ring fingers.  There were no flare-ups of joint symptoms.

Ring finger range of motion testing revealed that there was no objective evidence of pain on active range of motion and no limitation of motion.  After repetitive range of motion, there was no objective evidence of pain or additional limitation of motion.

In regard to the right little finger, there was also no objective evidence of pain on active range of motion or limitation of motion.  Upon repetition, there was no objective evidence of pain or additional limitation of motion.

There was no gap between the right thumb pad and the fingers, and there was no objective evidence of pain.  The examiner further indicated that none of the digits or a part of a digit were amputated, nor was ankylosis present.  The examiner did indicate that there was deformity of the right little and ring fingers, in that a nodule was present at the distal interphalangeal joint of these fingers.

The examiner noted that there was no decreased strength for pushing, pulling, and twisting, or decreased dexterity of twisting, probing, writing, touching and expression.  

X-ray of the right hand revealed no definite fracture, dislocation, or bony destruction.  Unusual contour deformity was demonstrated along the distal aspect of the proximal row phalanx of the index finger medially.  A similar contour irregularity was demonstrated along the distal aspect of the proximal row phalanx of the ring finger laterally.  The examiner questioned whether this was the area of old injury and whether there as any reason to suspect enchondromas of the bone.  

The examiner diagnosed degenerative joint disease and osteochondroma of the right hand.  She noted that the disability caused significant effects on usual occupation, including decreased manual dexterity and strength, as well as pain.  She also noted that the disability moderately impacted activities of daily living including chore, shopping, exercise, recreation, bathing, and dressing.

A March 2010 VA treatment note reflects the Veteran report of paresthesias/numbness of the dorsum of the right hand with pain in the finger.  Objectively, the right ring finger had a well-healed scar along the ulnar side.  There was decreased range of motion at the proximal interphalangeal joint.  

On VA examination in February 2011, the Veteran noted that he was diagnosed with degenerative joint disease in his right ring finger with osteochondroma, status post fracture, in 2004.  He reported that he fractured his right ring finger in 2004 when a weapon fell on it, and he underwent surgical repair in 2007.  He endorsed pain in the right ring finger.  While the pain was not constant, it occurred intermittently with flare-ups when he had to grab something or exert pressure on something.  The flare-ups lasted 1 to 2 minutes at a time.  During flare-ups, he had to stop whatever he was doing, which helped the pain.  Advil did not provide any relief.  Functional limitations included inability to squeeze objects and dropping objects in his hand.  

Objectively, there was a well-healed surgical scar on the right ring finger measuring 9 millimeters by .2 centimeters.  It was not tender to palpation, adherent to underlying tissue and it was smooth and stable.  There was no inflammation, edema, or keloid formation. It was hypopigmented and there was no limitation of function caused by the scar.  

He was able to oppose his thumb to all digits of the finger without any gapping bilaterally, and he was able to oppose all fingers to the transverse crease without any gapping.  He had a 2.5 centimeter by 2 centimeter nodule on the right fourth proximal interphalangeal joint, which affected less than 1 percent of exposed skin and the entire body.  

X-ray of the hand revealed two bony protuberances on the second and fourth rays (proximal phalanges of the index and ring fingers, along the ulnar and radial aspects respectively), which may be secondary to remote trauma.  Otherwise, the x-ray was normal. An impression of right fourth finger bony protuberance secondary to trauma and scar, status post right fourth finger surgery, was noted.  

A  January 2012 report from Palmetto Primary Care Physicians indicates that the Veteran complained of pain in the right ring and little fingers.  

In this case, compensable evaluations are not available under Diagnostic Code 5330 for limitation of motion of the ring or little fingers.  Rather, amputation is necessary in order to receive a compensable rating, which is not shown by the record.  Additionally, pursuant to diagnostic code 5003, a rating of 10 percent for painful motion applies to each major joint or group of minor joints.  In this case, the finger joint involved is a minor joint in there is no indication of the involvement of a group of minor joints to warrant a 10 percent rating.

The Board has also considered the applicability of other diagnostic codes, but has found none.  While there is scarring of the right ring finger and a nodule on the right fourth proximal interphalangeal joint, the scar and nodule not measure an area of at least 6 square inches (39 square centimeters), are not shown to be unstable or painful, and are not shown to cause any related impairment.  As such, a compensable rating under Diagnostic Codes 7801-7805 for scarring is not warranted.  

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence, prepared by skilled professionals, are far more credible and probative than his lay assertions in determining that his right ring and little finger disabilities do not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the criteria contemplate any limitation of motion of the ring or little finger and assigns a noncompensable evaluation. 

For all the foregoing reasons, the Board finds that a compensable rating for the right ring or little fingers is not warranted at any time pertinent to this appeal.  

C.  Right Foot

The Veteran's right foot plantar fasciitis is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Under Diagnostic Code 5284, a 10 percent rating is assigned for foot disability productive of moderate impairment. A 20 percent rating contemplates foot disability productive of moderately severe impairment. 30 percent rating is warranted for foot disability productive of severe impairment. 40 percent rating is assigned for actual loss of use of the foot.

Service treatment records include an August 2008 report prior to discharge noting complaint of plantar fasciitis.  Objectively, the resting calcaneal stance position was abnormal and he had excessive pronation of the feet with pes planus.  There was tenderness on palpation of the feet and along the plantar aspect and medial plantar aspect of the feet.  A plantar fasciitis test elicited pain.  There was no swelling, erythema, abnormal warmth, excessive supination, pes cavus, or callus on the plantar aspect of the foot.  X-ray revealed left calcaneal spur, bilateral plantar fasciitis, and left talocalcaneal coalition.  

On VA examination in February 2009, the Veteran endorsed pain in both feet.  He used orthotic inserts for treatment.  He endorsed pain in the arch of the right foot, but denied flare-ups of foot disease.  

Objectively, examination of the right foot revealed tenderness to palpation of the heel.  There was no evidence of foot or toe deformity or flatfoot.  The examiner diagnosed bilateral plantar fasciitis, and noted that the disability caused decreased mobility, lack of stamina, and pain.  The disability also caused moderate impact on activities of daily living including chores, shopping, exercise, sports, recreation, and driving.

A March 2010 VA treatment report notes a diagnosis of plantar fasciitis, and that the Veteran was referred for a podiatry consultation for possible steroid injection.  

On VA examination in February 2011, the Veteran reported that he was diagnosed with plantar fasciitis in 2008, and he was treated with custom boots that he wore at night.  The boots did help occasionally.  He indicated that the pain in his feet was worse first thing in the morning with steps and is worsened with prolonged walking.  He did not wear a brace or use a cane or crutch.  He still had daily foot pain, with flare-ups in the morning lasting 1 to 2 hours at a time.  During flare-ups, he stretched his feet.  He also used over-the-counter inserts, which did help.  Advil also temporarily helped his pain.  With respect to functional limitation, he reported that he was unable to walk more than 30 to 40 minutes, and he was unable to stand more than 30 to 40 minutes.  He was currently working full-time as a maintenance manager.  He reportedly missed 5 days of work this past year due to his feet.  

Examination of the feet revealed no abnormal shoe break down bilaterally.  No callosities were noted.  The arches were diminished but intact bilaterally.  Sensation was intact to light touch.  He had no edema.  There was pain with manipulation along the plantar fascia aspect of his feet.  

X-ray of the right foot revealed no significant abnormality.  The Veteran was assessed with plantar fasciitis.  

A  January 2012 report from Palmetto Primary Care Physicians indicates that the Veteran complained of pain in the right foot.  

The Board finds that the medical and lay evidence reflects that the Veteran's plantar fasciitis of the right foot warrants 10 percent, increased initial rating. In light of the Veteran's consistent reports of pain along the plantar fascia of the foot and the reports of pain and tenderness on examination with diminished arch and abnormal shoe wear, the Board finds that the Veteran's plantar fasciitis of the right foot most nearly approximate the functional equivalent of moderate impairment.

However, the Board also finds that no more than moderate impairment is demonstrated.  In this case, no foot or toe deformity has been demonstrated.  While there is pain with manipulation and diminished arch of the foot, no other pertinent finding is indicated.  As such, the Board findings that moderately severe foot disability has not been shown, and a rating in excess of 10 percent is not warranted.

Claw foot (pes cavus), weakfoot, metatarsalgia, hallux valgus/hallux rigidus, malunion or nonunion of tarsal or metatarsal bones, or symptoms of flatfoot are not demonstrated; thus, higher ratings under those diagnostic codes are not warranted.  See 38 C.F.R. § 4.71a, Diangostic Codes 5276-5283.

Moreover, to the extent that the Veteran complaints of his left foot, he has been granted a separate rating for this disability and it is not subject of the current appeal.  

For all the foregoing reasons, the Board finds that 10 percent, but no higher, rating for the plantar fasciitis of the right foot is warranted throughout the appeal period, but that a rating in excess of 10 percent are not warranted at any time pertinent to this appeal.
D.  All Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 60 percent evaluation (regardless of the grant of additional 10 percent rating noted above).  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's hypertension, right ring and little finger disabilities, and right foot plantar fasciitis.  In this regard, the Board finds that a compensable rating fo, right ring finger degenerative joint disease with osteochondroma, or right little finger degenerative joint disease is not warranted, but that a 10 percent rating for hypertension and for right foot plantar fasciitis is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for PTSD is denied.

A 10 percent initial rating for hypertension is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial, compensable rating for right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery, is denied.

Entitlement to an initial, compensable rating for right little finger degenerativa joint disease is denied.

A 10 percent initial rating for right foot plantar fasciitis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral eye disorder, as he believes that his symptoms of eye pain, redness, and dryness stem from his service in Iraq.  

On a March 2004 post-deployment questionnaire, the Veteran endorsed redness of the eyes with tearing.  In October 2004, he complained of red, burning eyes and was assessed with vernal conjunctivitis and prescribed eye drops.  A March 2005 report notes that the Veteran had complained of burning eye pain since his return from Iraq.  He was assessed with allergic rhinitis.  

On VA examination prior to the Veteran's discharge in February 2009, the Veteran reported that he began to experienced redness, irritation, and a sense of dryness in both eyes in 2004, following his service in Iraq.  At that time, the Veteran was assessed with dry eye syndrome.  During a VA general medical examination also in February 2009, the examiner found no documentation to support a diagnosis. 

Since this examination, the Veteran has submitted a number of private treatment records documenting continued eye complaints.   A March 2011 report notes complaint of red eyes, and occasional tears and itching.

Treatment records form the Lowcountry Eye Specialists dated in 2013 document treatment for bilateral dry eye syndrome and allergic conjunctivitis.  

A February 2014 report from the Storm Eye Institute reflects that the Veteran was followed for bilateral anterior uveitis, steroid-induced glaucoma, and dry eyes.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given the foregoing, the Board believes that the appellant should be afforded a more contemporaneous VA examination to clarify the diagnosis and determine the nature and etiology of the claimed bilateral eye disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for a bilateral eye disorder.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence

2.  The AOJ should obtain all outstanding pertinent VA treatment records. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner.  The entire electronic claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all current bilateral eye disorder(s). Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder was incurred in service or is otherwise medically related to service. The examiner is asked to specifically consider and address the Veteran's service treatment records documenting complaints of eye pain and dryness and assessment of vernal conjunctivitis and allergic rhinitis, as well as post-service private treatment records documenting the Veteran's eye complaints.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4. The AOJ should undertake any additional development deemed warranted.

5.  Then, the AOJ should readjudicate the Veteran's remaining claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


